Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 2, 2019

                                          No. 04-18-00926-CV

                                   IN RE Bertha Bermea SANCHEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

           The Motion to Substitute Counsel filed by the real party in interest is hereby GRANTED.

        Ms. Beth Watkins and the Law Office of Beth Watkins d/b/a Watkins Law d/b/a Watkins
Appeals PLLC is authorized to withdraw as counsel for real party in interest, Marisol Perez
Sotelo, and Ms. Shannon K. Dunn and the Law Office of Shannon K. Dunn, PLLC is hereby
substituted in as counsel for Marisol Perez Sotelo.

       The Clerk of this court is directed to remove Ms. Watkins and her law firm from notices
from this court and add Ms. Dunn and her law firm to all future notices.

           It is so ORDERED on January 2, 2019.



                                                                       PER CURIAM



           ATTESTED TO: ________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotello v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal,
III presiding.